 EL SAN JUAN HOTELSan Juan Hotel Corporation d/b/a El San JuanHotelandUnion de Trabajadores de la Indus-triaGastronomica de Puerto Rico,Local 610,Hotel and Restaurant Employees and Bartend-ers International Union,AFL-CIO. Case 24-CA-4712-213 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISUpon a charge filed by the Union on 29 Septem-ber 1982, the General Counsel of the NationalLabor Relations Board issued a complaint on 12November 1982 against the Company, the Re-spondent,allegingthat it has violated Section8(a)(5) and (1), Section 8(d), and Section 2(6) and(7) of the National Labor Relations Act.The complaintalso allegesthat the most recentcollective-bargainingagreement between the Unionand the Respondent was effective by its terms from25May 1979 to 24 May 1982 and that, by writtenstipulationsexecuted by the parties, it was extendedthrough 15 October 1982. The complaint furtherallegesthat since 29 March 1982 the Respondenthas failed to continue in full force and effect all theterms and conditions of the collective-bargainingagreement by discontinuing the monthly contribu-tionsto the employees' pension fund as required byarticleXXII of the collective-bargaining agree-ment. On 24 November 1982 the Respondent fileditsanswer, admitting in part and denying in partthe allegations of the complaint, submitting affirma-tive defenses, and requesting that the complaint bedismissed in its entirety.On 29 March 1983 the General Counsel filed aMotion for Summary Judgment. On 5 April 1983the Boardissued anorder transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted. The Companyfiled a response.On the entire record, the Board makes the fol-lowingRulingon the Motion for Summary JudgmentIn itsanswer and its motion in opposition to theMotion for Summary Judgment, the Respondentadmitsthatsinceabout 29 March 1982 it has failedtomake its payments to the employees' pensionfund as required by its collective-bargaining agree-ment with the Union, but contends that its failureto do so has been theresultof its bankruptstatus.The Respondent also contends that its noncompli-ance with this provision of the collective-bargain-ing agreementdid not constitute an unfair labor13practice and, therefore, that the Motion for Sum-mary Judgment should be denied and the com-plaint dismissed in its entirety.As explicated below, we find merit in the Re-spondent's contention that its discontinuance ofpayments to the employees' pension fund does notwarrant our finding of an unfair labor practice. Weshall therefore deny the General Counsel's Motionfor Summary Judgment and dismiss the complaintin its entirety.InNLRB v. Bildisco & Bildisco,104 S.Ct. 1188(1984), the United States Supreme Court held thata collective-bargaining agreement is unenforceablewithin the meaning of Section 8(d) of the Act fromthe date of the filing of the employer's petition inbankruptcy until formal acceptance of the parties'collective-bargaining agreement. Furthermore, theCourt noted that, in the case of a conversion froma Chapter 11 reorganization to a Chapter 7 liquida-tion proceeding, the Bankruptcy Code requires thatthe trustee must decide whether to accept or rejectthe collective-bargaining agreement within 60 daysfrom the date of an order for relief. i If the collec-tive-bargaining agreement is not accepted withinthis 60-day period, the Bankruptcy Code providesthat it is automatically rejected 60 days after theconversion. 2In the instant case, the Respondent's petition inbankruptcywas filed under Chapter 11 of theBankruptcy Code on 20 May 1980, more than 1-1/2 years before it commenced the discontinuanceof payments to the employees' pension fund on 29March 1982, and over 2 years prior to the Union'sfilingof the unfair labor practice charge in thiscase. Thereafter, on 31 March 1983 the Respondentclosed its operations and, pursuant to the approvalof the U.S. Bankruptcy Court for the District ofPuerto Rico, this case was converted from a Chap-ter 11 reorganization to a Chapter 7 liquidationproceeding, and the Respondent's assets were soldto a third party via a public auction.3Accordingly, we find that the collective-bargain-ing agreement between the Respondent and theUnionwas unenforceable during the relevantperiod of time herein, and that, consistent withBil-disco,theRespondent did not commit an unfairlabor practice when it discontinued its payments tothe employees' pension fund following the filing ofits petition in bankruptcy under Chapter 11.'Bildisco,supra at 1198, 11 U S C § 365 (d)(2)2The conversion of a Chapter l1 proceeding to a Chapter 7 proceed-ing in itself constitutes an order for relief G Pettigrew,FederalBank-ruptcy Code Theory Into Practice,at 140, 201 (1982)9Thus, by operation of law, the collective-bargaining agreement wasautomatically rejected 60 days after the conversion274 NLRB No. 3 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of the entire record, the Boardmakesthe followingFINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTThe Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and(7) of the Act.IT.THE LABOR ORGANIZATION INVOLVEDUnion de Trabajadores de la Industria Gastrono-mica de Puerto Rico, Local 610, Hotel and Restau-rantEmployeesandBartendersInternationalUnion,AFL-CIO isa labor organization withinthe meaning of Section2(5) of the Act.CONCLUSIONS OF LAWRespondent did not violate Section 8(a)(5) and(1) or Section 8(d) of the Act by discontinuing itspayment to the employees' pension fund, as re-quired by the collective-bargaining agreement be-tween the Respondent and the Union, after filingits petitionin bankruptcy with the U.S. BankruptcyCourt for the District of Puerto Rico.ORDERThe Motion for Summary Judgment is deniedand the complaint is dismissed in its entirety.MEMBER DENNIS,dissenting.Contrary to my collegues, I would remand thecase to the Regional Director for further investiga-tion and consideration in light ofBildisco.SeeEarleEquipment,270 NLRB 827 (1984). The Respondentadmittedin itsanswer that the collective-bargain-ing agreement was extended while the Respondentwas under Chapter 11 reorganization and that thecontractwas still in effect.Thisadmission raisesgenuine issues concerning a possible violationduring the Chapter 11 period, before the conver-sion to a Chapter 7 liquidation proceeding.